Fearer, J. Claimant, County of Randolph, Illinois, by the Chairman of the Board of County Commissioners, and its State’s Attorney, William A. Schuwerk, filed its complaint to recover from respondent the sum of $4,798.50. This action is predicated on a specific statute, which confers jurisdiction on the Court of Claims to hear such cases, being Chap. 65, Secs. 37-39, 1953 Ill. Rev. Stats. The purpose of such statute is to reimburse certain counties in Illinois for expenses, costs and fees incurred because of the large volume of petitions for writs of habeas corpus in forma pauperis filed therein. Previous awards have been given to the County of Randolph, and the cases have decided that certain fees, expenses and costs are reimbursable under such statute. (The County of Randolph, Claimant, vs. State of Illinois, Respondent, 21 C.C.R. 427.) Because this Court has had occasion to pass on similar claims for the County of Randolph and other counties, an order was entered waiving the filing of briefs and arguments. Attached to the complaint is claimant’s exhibit A, a list of the petitions for writs of habeas corpus in forma pauperis, which were filed in the Circuit Court of Randolph County between the dates of January 7, 1955 and October 4, 1956, inclusive. This list itemizes in detail the filing fees, Sheriff’s fees, State’s Attorney’s fees, and photostatic expenses, all set forth in accordance with the statutes of this state. It further shows the hearings, which were held before the Circuit Court of Randolph County, as well as the writs of habeas corpus, which were issued. At the time of the hearing before the Commissioner a stipulation of facts was entered into, which conforms to the allegations set forth in the complaint, and the exhibt attached thereto. The stipulation of facts filed herein, in accordance with the record, has been checked by the Commissioner, who heard the case, and found it to be true and correct. The stipulation discloses that divisions of the Illinois State Penitentiary, a penal institution of the State of Illinois, are situated in Randolph County, Illinois. Petitions for writs of habeas corpus in forma pauperis by inmates of the Illinois State Penitentiary, not residents of or committed from Randolph County, are frequently filed in the Circuit Court of Randolph County. The statutory fee for the Clerk of the Circuit Court of Randolph County was $5.00 for each petition filed on or before July 1, 1955, and $10.00 for each such petition filed subsequent thereto, under the provisions of Senate Bill No. 335 of the 69th General Assembly, approved June 29,1955. The complaint further sets forth that no claim has been presented to any State Department other than the filing of this case, and that there has been no assignment of any of the items herein claimed. An award is, therefore, entered herein in favor of the County of Randolph for the sum of $4,798.50.